


Exhibit 10.25




SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release is entered into by and between
Simon Talling-Smith (“Employee”) and Travelzoo Inc., (“Employer”) (collectively
referred to herein as “the Parties”).


I.RECITALS
1.1.    Employee was employed by Employer in the position of President, Products
and Emerging Businesses pursuant to a written employment agreement dated April
12, 2013 (the “Employment Agreement”).


1.2.    Pursuant to the provisions of the Employment Agreement, Employee was
notified on December 12, 2015 that employment with Employer would terminate and
that Employee’s services would not be required effective December 14, 2015.
Employee has been paid in full Employee’s wages and any unused vacation time
through December 14, 2015 (the “Termination Date”) less deductions required by
law.


1.3.    In consideration of Employee’s service, to assist in his transition to
new employment and for a broad release of all claims against Employer, Employer
offered Employee severance pay, subject to the terms and conditions set forth
below.


ACCORDINGLY, in consideration of the terms, conditions and agreements set forth
below, Employer and Employee agree as follows:


II. AGREEMENTS


2.1.    Severance Payment. Subject to Employee’s execution of this Agreement and
fulfillment of Employee’s obligations, promises and covenants contained in this
Agreement (as well as the Employment Agreement referenced herein), Employer will
pay Employee his salary for a period of six (6) months, less applicable taxes
and withholdings, in a one-time, lump-sum payment amount (“Severance Payment”)
on the next proceeding payroll date following the Revocation Period and as set
forth in Section 2(e) of the Employment Agreement. Employee acknowledges that
such payment is more than Employer is required to pay under its normal policies
and procedures and its contractual arrangements with Employee.
 
2.2    Benefits. Employer will pay the Employer portion of Employee’s group
health insurance through December 31, 2015. Employer will not contest Employee’s
eligibility for unemployment benefits after the Termination Date.


2.3     Non‑Disparagement. Employee agrees that he will not directly or
indirectly, publish or disseminate to the media or any individual or entity
information that is critical, derogatory or otherwise intended to disparage
Employer or Employer’s business, senior executives or officers, whether such
information is acquired during or after his employment with Employer. In
addition, Employee agrees that he will not make any remarks which may damage or
discredit the reputation of Employer’s products, or otherwise adversely affect
the goodwill of its business, or be harmful to its business relationships.


Employer agrees that in response to all employment reference checks concerning
Employee, Employer will confirm the dates of employment, title, and rate of pay
of Employee and provide no additional information with regard to employee
references, in accordance with Employer's policy.


2.4    General Release. In consideration for the payments and benefits the
Employee receives under this Agreement, and subject only to Section 2.6,
Employee, on behalf of himself, his heirs, spouse, dependents, estate,
executors, administrators, successors and assigns, unconditionally, irrevocably
and absolutely releases and forever discharges Employer, its parent,
subsidiaries and affiliates, and each of its respective past, present and future
shareholders, officers, directors, employees, agents, insurers, attorneys and
parent, affiliated or related entities, and their respective successors and
assigns (“Released Parties”), from all claims, demands, disputes, charges,
actions, rights, damages, costs, losses, liabilities, expenses, suits of any
type (whether in law or equity), compensation and other legal responsibilities,
known or unknown, of any kind, which Employee may now have or have had against
any of the Released Parties. The release of claims under this Section is




--------------------------------------------------------------------------------




intended to be as broad as the law allows. The rights and claims released by
this Agreement include, but are not limited to, all claims of whatever kind or
nature that may exist relating to, arising out of or in connection with
Employee’s employment or the termination of such employment (including, but not
limited to any of Employer’s actions which lead to his termination), whether
such claims are presently known or are hereafter discovered or whether they are
foreseen or unforeseen as of the date hereof. This release applies, without
limitation, to all such claims arising under any federal, state, common law or
local law, including but not limited to any and all claims for employment
discrimination, harassment or retaliation under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Fair Labor Standards Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Workers Adjustment and
Retraining Notification Act; the Older Worker’s Benefit Protection Act, the
Equal Pay Act, the Sarbanes-Oxley Act, the Americans with Disabilities Act of
1990, the California Fair Employment & Housing Act, the California Family Leave
Act, the California Labor Code or any other state, federal or local statute or
regulation applicable to Employer, including any claim for intentional or
negligent infliction of emotional distress, physical injury, violation of any
public policy, breach of any implied or express contract, breach of the implied
covenant of good faith or fair dealing, privacy violations, defamation, any
claim for stock options or any other type of compensation, benefits or expenses,
any claim for wrongful termination, fraud, intentional or negligent
misrepresentation, and all other legal and equitable causes of action whatsoever
and all remedies for such claims. Employee certifies that as of the date of this
Release, he has reported all accidents, injuries or illnesses relating to or
arising from his employment with the Employer.


2.5    Unknown Claims. Employee understands that the release set forth in
Section 2.4 above includes claims which Employee knows about and claims Employee
may not know about. Employee understands and agrees that this Agreement extends
to all claims of every nature and kind whatsoever, known or unknown, suspected
or unsuspected, past or present, and all rights under Section 1542 of the
California Civil Code are hereby expressly waived. Employee expressly waives any
rights under California Civil Code section 1542 which provides as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in HIS OR her favor at the time of executing the release which
if known by HIM OR her must have materially affected hIS settlement with the
debtor.


For purposes of Section 1542, “creditor” refers to Employee and “debtor” refers
to the Released Parties.
2.6    Claims Not Affected by Release. This Release does not affect Employee’s
right to apply for continuation or conversion of insurance coverage to the
extent that the Employer’s insurance plans or applicable law provide for such
continuation or conversion, or to any claim for disability or unemployment
compensation to which Employee is entitled by law. This Release does not
prohibit the filing of a charge with or participating in an investigation by the
Equal Employment Opportunity Commission (EEOC) or any other federal, state or
local government agency, but does prohibit any award of damages to Employee or
financial recovery by Employee.


2.7    Agreement Not To Sue and Warranty. Employee promises that he has not and
will not file any suit, charge, complaint, grievance, action or other proceeding
with any federal, state or local agency, court, organization, judicial forum or
other tribunal asserting any claim that is released in Section 2.4 above, and
warrants that he has not assigned to any other person or entity the right to
file any claims that are released in Section 2.4 above, nor will he permit any
person, group of persons, or organization to take such action on his behalf.


2.8    Non‑Admissions. It is understood that by offering or entering into this
Agreement, neither Employee nor Employer has admitted any liability or
wrongdoing whatsoever. No final findings or final judgments have been made and
Employee does not purport and will not claim to be prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for breach of the terms contained herein.


2.9    Return of Property. During employment, Employee acknowledges that he was
entrusted with access to confidential Company information concerning such things
as the identities, needs and preferences of customers and prospects, financial
reports, business plans, sales and marketing strategies, product designs and
specifications, personnel files, and other proprietary information belonging to
the Company. Employee promises to keep all such information confidential and not
to use or disclose it for any purpose after termination. Employee also agrees to
return all of Employer’s property, including all work in progress, files,
photographs, notes, records, credit cards, keys, access cards, computer, and
other company or customer documents, products or property which he has received
in the course of his employment, or which reflect in any way any confidential or
proprietary information of Employer. For the avoidance of doubt, Employee agrees
to return all of Employer’s confidential and/or proprietary and trade secret
information, including but not limited to, company manuals, handbooks, customer
lists, training manuals, checklists, programs and any other materials accessed
through the Employer’s network.
 




--------------------------------------------------------------------------------




2.10    Prior Agreements. Nothing in this Agreement shall be deemed to relieve
Employee of any of Employee’s obligations and covenants as set forth in Sections
5, 6 and 11 of the Employment Agreement, which shall be complied with to the
fullest extent permitted by law.


2.11    Confidentiality of Severance Offer and Benefits. Except to the extent
required by law (e.g., to submit a tax return or compliance with a lawful
subpoena), Employee warrants that he has not disclosed, and promises that he
will not disclose, the offer or payment of severance benefits for any reason to
any person other than members of his immediate family and professional
representatives, who shall be informed of and bound by the same promise of
confidentiality.
 
2.12    Consequences of Violation of Agreement. If either party violates his or
its promises in this Agreement, the other party shall be entitled to recover, in
addition to any other damages or remedies, such party’s attorneys’ fees and
costs in defending against the claim or enforcing the terms of this Agreement.
In addition, if Employee breaches his promises in this Agreement or his
obligations and covenants set forth in Sections 5, 6 and 11 of the Employment
Agreement, Employer shall have the right to cease paying the Severance Payment
under this Agreement and to recover any portion of the Severance Payment
previously paid to Employee.
  
2.13    Reemployment or Reinstatement: Employee hereby waives any right to and
agrees not to apply or reapply for employment and agrees that Employer has no
obligation, contractual or otherwise, to rehire, reemploy or recall him in the
future. The existence of this Agreement shall be a valid, non-discriminatory
basis for rejecting any such application or, in the event Employee obtains such
employment, to terminate such employment.


2.14    Entire Agreement. This Agreement sets forth all agreements and
understandings between Employee and Employer and supersedes any prior
agreements, understandings or promises between them, except for Sections 5, 6
and 11 of the Employment Agreement. Employee acknowledges that he has not relied
on any inducements that are not set forth herein.
 
2.15    Governing Law/Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. The parties
hereto agree to submit any disputes hereunder to mediation in accordance with
Section 11(a) of the Employment Agreement before any action is filed in any
arbitration or court. The parties hereto agree to submit any disputes hereunder
to arbitration in accordance with Section 11(a) of the Employment Agreement. If
such arbitration clause is found to be limited or unenforceable to any extent,
the Court and any arbitrator shall enforce such clause to the full extent
permitted by applicable law and it shall not be invalidated.
 
2.16    Severability. If any term, provision, or portion of this Agreement is
held unenforceable by any tribunal, it shall be deemed automatically adjusted to
the extent necessary to conform to the requirements for validity as declared at
such time and, as adjusted, shall be deemed a provision of this Agreement as if
originally included herein. In the event that an invalidated provision is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as if it had never been included herein. In either
case, the remaining provisions shall remain in full force and effect.


2.17    Consultation with Attorney. Employee is aware of and acknowledges that
he has the right, at Employee’s expense, to consult with an attorney before
signing this Agreement, has been advised in writing to do so, and has done so to
the extent desired. Employee acknowledges , that he has had a reasonable period
of time in which to consider the terms of this Agreement, and he has
specifically consulted (or has the opportunity to consult) his attorneys
regarding this Release and all of its terms. Employee specifically acknowledges
that he was counseled by a representative of Employer to seek the advice of
counsel concerning this Agreement and its meaning and effect.


2.18    Time for Consideration and Employee’s Right to Review Agreement.
Employee acknowledges that he has been given a period of sixty (60) days to
consider whether to sign this Agreement, and that he can use as much or as
little of this period as he chooses. In the event Employee elects to execute
this Agreement before the end of the sixty (60) day review period provided to
Employee and thereby waive the remainder of the sixty (60) day review period,
Employee does so knowingly and voluntarily, and Employee acknowledges and
represents that the Company has not in any way coerced Employee to do so or
otherwise threatened to withdraw or alter the Company’s offer of severance pay
set forth in this Agreement before the expiration of such twenty-one (21) day
period.


In addition, after Employee signs the Agreement there is a seven (7) day
revocation period. The Parties acknowledge and understand that this Agreement
shall not take effect until seven (7) days after the signing of the Agreement,
during which time the Employee may revoke the Agreement by delivering a written
notice specifically stating Employee’s desire to revoke the Agreement to the
Company c/o Rachel Barnett, 590 Madison Avenue, 37th Floor, New York, New York
10022. Notice must be received by the Company no later than midnight (Eastern
Time) on the seventh day following signature of Employee of this Agreement.
Employee further acknowledges that he has carefully read and fully understands
all of the provisions of this




--------------------------------------------------------------------------------




Agreement and is freely elected to sign this Agreement on the date set forth
below. The signed Agreement must be delivered to Travelzoo Inc., Attention:
Kaity Benedicto by fax at (212) 484-4944 or by email at
kbenedicto@travelzoo.com. If Employee fails to sign and return this Agreement
within the time allowed, it shall not be effective or enforceable and Employee
will not receive the Severance Payment described in Section 2.1. Employee hereby
acknowledges that his execution of this Agreement and release is made knowingly
and that he has been advised of and afforded the proper time for consideration
of this Agreement and Release.


2.19    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same agreement.


EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD AN ADEQUATE OPPORTUNITY TO REVIEW THIS
AGREEMENT AND ALL OF ITS TERMS AND IS ENTERING INTO IT VOLUNTARILY ON THE DATE
SHOWN BELOW HIS NAME. HE HAS CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL
OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. HE
FURTHER ACKNOWLEDGES THAT HE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT
HIS AGREEMENT IS NOT THE RESULT OF ANY FRAUD, DURESS, COERCION, PRESSURE OR
UNDUE INFLUENCE EXERCISED BY OR ON BEHALF OF EMPLOYER, THAT HE HAS NOT RELIED
UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS
AGREEMENT, AND THAT HE HAS HAD THIS AGREEMENT REVIEWED BY HIS ATTORNEY AND TAX
ADVISOR, OR HAS BEEN GIVEN THE OPPORTUNITY BY EMPLOYER TO DO SO.


Simon Talling-Smith
TRAVELZOO INC.






Print Name:________________________
Title: ________________________


Date Signed
Date Signed













